





Exhibit 10.1





November 25, 2015
Computer Programs and Systems, Inc.
6600 Wall Street
Mobile, AL 36695
Attn: David Dye, Chief Financial Officer
COMMITMENT LETTER
$175.0 MILLION SENIOR SECURED CREDIT FACILITY
Dear Mr. Dye:
As we, Regions Bank (“Regions Bank”) and Regions Capital Markets, a division of
Regions Bank (together with Regions Bank, “Regions” or “we” or “us”),
understand, Computer Programs and Systems, Inc., a Delaware corporation
(“Company” or “you”), would like to obtain financing in order to (a) finance a
portion of the consideration payable in connection with Company’s (or a
wholly-owned subsidiary’s) acquisition (by merger or otherwise) (the
“Acquisition”) of 100% of the outstanding equity interests of Healthland Holding
Inc., a Delaware corporation (“Target”), (b) refinance certain existing
indebtedness of Company, Target and their respective subsidiaries (the
“Refinancing”), (c) fund fees and expenses associated with the Facility (as
defined below) and the transactions contemplated hereby (including the
Acquisition and the Refinancing, the “Transactions”), and (d) finance the
ongoing working capital requirements and other general corporate purposes
permitted under the Facility. You have informed Regions that the sources and
uses (the “Sources and Uses”) for the debt and equity financing of the
Transactions are expected to be as set forth on Annex A hereto.
We are pleased to provide you with this commitment letter and the annexes
attached hereto, including the term sheet and the annexes attached thereto (the
“Term Sheet” and together with this commitment letter and the other annexes
attached thereto, the “Commitment Letter”), which establish the terms and
conditions under which Regions commits to provide to Company a $175,000,000
senior secured credit facility (the “Facility”), comprised of (i) a term loan
facility of $125 million and (ii) a revolving credit facility of $50 million.
Confidentiality
(a)    You agree that this Commitment Letter (including the Term Sheet) is for
your confidential use only and that neither its existence, nor the terms hereof
or thereof, will be disclosed by you to any person other than (i) your officers,
directors, employees, accountants, attorneys, other advisors, agents,
controlling persons and equity holders who are directly involved in the
consideration of this matter and on a confidential basis or (ii) pursuant to the
order of any court or administrative agency in any pending legal, judicial or
administrative proceeding or otherwise as required by applicable law or
compulsory legal process to the extent requested or required by governmental or
regulatory authorities (in which case, you agree to inform






--------------------------------------------------------------------------------








us promptly thereof to the extent permitted by law). The foregoing
notwithstanding, you may (x) provide a copy hereof (including the Term Sheet,
but not including the fee letter dated the date hereof (the “Fee Letter”) other
than pursuant to clause (1) below and only if redacted in a customary manner
reasonably satisfactory to Regions) to (1) Target and its subsidiaries (so long
as it agrees not to disclose this Commitment Letter (including the Term Sheet)
and the Fee Letter as so redacted other than to their respective officers,
directors, shareholders, employees, accountants, attorneys, other advisors,
agents, controlling persons and equity holders who are directly involved in the
consideration of this matter and on a confidential basis), or (2) in filings
that are required by law to be made by you in connection with the Transactions
with the Securities and Exchange Commission and (y) disclose the aggregate
amounts contained in the Fee Letter as part of the Projections (as defined
below), pro forma information or a generic disclosure of aggregate sources and
uses related to fee amounts related to the Transactions to the extent customary
in marketing materials for the Facility.
(b)    Regions agrees that all non-public information regarding Company, Target
and their respective subsidiaries, their operations, assets, and existing and
contemplated business plans, together with the terms and substance of this
Commitment Letter and the Fee Letter, shall be treated by Regions in a
confidential manner, and shall not be disclosed by Regions to persons who are
not parties to this Commitment Letter, except: (i) to its officers, directors,
employees, attorneys advisors, accountants, auditors, and consultants on a
confidential basis, (ii) to its subsidiaries and affiliates provided that any
such subsidiary or affiliate shall have agreed to receive such information
hereunder subject to the terms of this clause (b), (iii) as may be required by
regulatory authorities having jurisdiction over us or our affiliates, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation, provided that prior to any disclosure under this clause (iv),
Regions agrees to provide Company with prior notice thereof, to the extent that
it is practicable to do so and to the extent that Regions is permitted to
provide such prior notice to Company pursuant to the terms of the applicable
statute, decision, or judicial or administrative order, rule, or regulation, (v)
as may be agreed to in advance by Company in writing, (vi) as required by any
governmental authority or order of any court pursuant to any subpoena or other
legal process, provided that prior to any disclosure under this clause (vi),
Regions agrees to provide Company with prior notice thereof, to the extent that
it is practicable to do so and to the extent that the disclosing party is not
prohibited from providing such prior notice to Company pursuant to the terms of
the subpoena or other legal process, (vii) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Regions, its affiliates or subsidiaries, officers, directors,
employees, attorneys advisors, accountants, auditors, or consultants), (viii) in
connection with any proposed assignment or participation of Regions’ interest in
the Facility (but excluding assignments or participations to any Disqualified
Lender (as defined in Annex B hereto), provided that any such proposed assignee
or participant shall have agreed to customary confidentiality undertaking as set
forth below, and (ix) in connection with any litigation or other adverse
proceeding involving parties to this Commitment Letter; provided that prior to
any disclosure to a party other than Company, the Lenders (as defined in the
Term Sheet), their respective affiliates and their respective counsel under this
clause (ix) with respect to litigation involving a party other than Company, the
Lenders, and their respective affiliates, the disclosing party agrees to provide
Company with prior notice thereof, to the extent that it is practicable to do so
and to the extent that the disclosing party is not prohibited from providing
such prior notice to Company.
(c)     Anything to the contrary in this Commitment Letter notwithstanding,
Company agrees that (i) Regions shall have the right to provide customary
information concerning the Facility to loan syndication and reporting services,
and (ii) the Projections (as defined below) concerning Company and/or Target and
their respective subsidiaries, the Marketing Materials (as defined in Annex B)
and all other information provided by or on behalf of you regarding Company,
Target and their respective affiliates, the Transactions and the other
transactions contemplated hereby in connection with the Facility may be
disseminated by or

2

--------------------------------------------------------------------------------








on behalf of Regions to prospective lenders (but not to any Disqualified
Lenders), who have agreed to be bound by customary confidentiality undertakings
(including, “click-through” agreements), all in accordance with Regions’
standard loan syndication practices (whether transmitted electronically by means
of a website, e-mail or otherwise, or made available orally or in writing,
including at potential lender or other meetings). You (and you will cause Target
to) hereby further authorize Regions to download copies of Company’s and
Target’s logos (and the logos of their subsidiaries) from their respective
websites and post copies thereof on SyndTrak® or similar workspace and use the
logos on any confidential information memoranda, presentations and other
Marketing Materials prepared in connection with the syndication of the Facility.
Costs and Expenses
In consideration of the issuance of this letter by Regions and recognizing that
in connection with the Transactions Regions has been and will be incurring costs
and expenses (in the case of legal fees and expenses, limited to the fees and
disbursements of one firm acting as external counsel and, if reasonably
necessary, a single local counsel in each relevant jurisdiction, search and
filing fees, costs and expenses of due diligence, transportation, duplication,
messenger, appraisal, audit, syndication (including the costs and expenses
related to Lender Meetings (as hereinafter defined)), and consultant costs and
expenses), you hereby agree to pay or reimburse Regions, promptly upon demand
therefor, for all such reasonable documented out-of-pocket costs and expenses,
regardless of whether the Transactions are consummated, provided, however, that
if the Transactions are not consummated for any reason, your obligation to pay
or reimburse Regions for costs and expenses shall be limited to $30,000. You
also agree to pay all actual and reasonable documented out-of-pocket costs and
expenses of Regions (in the case of legal fees and expenses, limited to the fees
and disbursements of one external counsel and, if reasonably necessary, a single
local counsel in each relevant jurisdiction) incurred in connection with the
enforcement of any of its rights and remedies hereunder.
Indemnification
Company agrees to indemnify, defend, and hold harmless Regions, each of its
affiliates, and each of their respective officers, directors, employees, agents,
advisors, attorneys, and representatives (each, an “Indemnified Person”) as set
forth on Annex C hereto. The parties agree that the indemnification (and other)
provisions shall be as set forth on Annex C and those provisions are
incorporated herein by this reference.
Syndication
The parties agree that the syndication provisions shall be as set forth on Annex
B hereto and those provisions are incorporated herein by this reference.
Conditions
There shall be no conditions to closing and funding of the Facility on the
Closing Date (as defined below) other than those expressly referred to in this
“Conditions” section and Annex B-I to the Term Sheet.
Notwithstanding anything in this Commitment Letter, the Term Sheet, the Fee
Letter, the Loan Documents or any other letter agreement or other undertaking
concerning the Facility to the contrary, (i) the commitment of Regions to
provide the Facility shall be subject solely to the satisfaction (or waiver by
Regions) of the conditions set forth in this “Conditions” section and in Annex
B-I to the Term Sheet, (ii) the only representations and warranties (and related
defaults), the accuracy of which shall be a condition to the availability of the
Facility on the Closing Date (as defined below) shall be (A) those
representations and warranties made by the Target in the Agreement and Plan of
Merger and Reorganization dated as of the date

3

--------------------------------------------------------------------------------








hereof by and among Company, HHI Merger Sub I, Inc., HHI Merger Sub II, Inc.,
Target and AHR Holdings, LLC (the “Merger Agreement”) that are material to the
interests of the Lenders, but only to the extent that you have a right to not
consummate the transactions contemplated by the Merger Agreement or to terminate
your obligations under the Merger Agreement as a result of a breach of such
representations and warranties (the “Specified Acquisition Agreement
Representations”), and (B) the Specified Representations (as defined below) made
by the Company and the Guarantors in the definitive documentation for the
Facility (the “Loan Documents”), and (iii) the terms of the Facility shall be
such that they do not impair the availability of the Facility on the Closing
Date if the conditions set forth in this section of the Commitment Letter
entitled “Conditions” and in Annex B-I to the Term Sheet are satisfied or waived
(it being understood that, to the extent that any security interest in the
intended collateral or any deliverable related to the perfection of security
interests in the intended collateral (other than any collateral the security
interest in which may be perfected by (x) the filing of Uniform Commercial Code
financing statements, (y) the filing of intellectual property security
agreements for intellectual property that is registered in the United States as
of the date of the initial borrowings under the Facility (the “Closing Date”),
and (z) to the extent applicable and solely to the extent intended to be
Collateral, the delivery of stock certificates of domestic subsidiaries of the
Borrower and those of the Target and its domestic subsidiaries; provided that
with respect to the Target and its domestic subsidiaries, only to the extent
delivered to the Borrower on the Closing Date), is not or cannot be provided
and/or perfected on the Closing Date after your use of commercially reasonable
efforts to do so, then the providing and/or perfection of such collateral shall
not constitute a condition precedent to the availability of the Facility on the
Closing Date but shall be required to be provided after the Closing Date
pursuant to arrangements and timing to be mutually agreed upon). For purposes
hereof, "Specified Representations" means the representations and warranties of
the Borrower and the Guarantors set forth in the Loan Documents relating to
existence, corporate power and authority to enter into the Loan Documents, due
authorization, execution, delivery, enforceability and non-contravention of the
Loan Documents with governing documents, solvency of the Borrower and its
subsidiaries on a consolidated basis after giving effect to the transactions
contemplated hereby (solvency to be defined in a manner consistent with the
solvency certificate set forth in Annex C-I to the Commitment Letter), Federal
Reserve Bank margin regulations, the Investment Company Act, laws applicable to
sanctioned persons, compliance with anti-corruption laws, and, subject to
parenthetical in clause (iii) above, the perfection of the security interests
granted in the collateral as of the Closing Date.
Information
In issuing this Commitment Letter, Regions is relying on the accuracy of the
information furnished to it by or on behalf of Company and/or Target and their
respective affiliates, without independent verification thereof. Company hereby
represents that (with respect to information relating to Target and its
subsidiaries, to the best of its knowledge) (a) all written factual information
(other than forward looking information, projections of future financial
performance and information of a general economic or industry specific nature)
concerning Company and/or Target and their respective subsidiaries (the
“Information”) that has been, or is hereafter, made available by or on behalf of
Company in connection with the transactions contemplated hereby is or shall be,
when delivered, when considered as a whole correct in all material respects and
does not, or shall not when delivered, contain any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
contained therein not misleading in any material respect in light of the
circumstances under which such statements have been made (giving effect to all
supplements and updates provided thereto), and (b) all projections that have
been or are hereafter made available by or on behalf of Company in connection
with the transactions contemplated hereby are or shall be, prepared in good
faith on the basis of information and assumptions that are believed by Company
to be reasonable at the time such projections were prepared; it being recognized
by Regions that projections of future events are not to be viewed as facts and
actual results may vary significantly from projected results. You agree that, if
any

4

--------------------------------------------------------------------------------








time prior to the later of the Closing Date and the date a Successful
Syndication (as defined in the Fee Letter) is achieved (but, in any event, no
later than the date that is 30 days after the Closing Date), you become aware
that any of the representations in the preceding sentence would be incorrect (to
the best of your knowledge with respect to Information and projections relating
to Target and its subsidiaries) in any material respect if the Information and
projections were being delivered, and such representations were being made, at
such time, then you will use commercially reasonable efforts to promptly
supplement the Information and the projections so that such representations will
be correct (to the best of your knowledge with respect to Information and
projections relating to the Target and its subsidiaries) in all material
respects under those circumstances.
Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities
You acknowledge that Regions or one or more of its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein or otherwise. We will not
furnish confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or our other relationships with you to
other companies. You also acknowledge that we do not have any obligation to use
in connection with the transactions contemplated by this Commitment Letter, or
to furnish to you, confidential information obtained by us from other companies.
You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you, on the one hand, and Regions, on the other hand, is
intended to be or has been created in respect of any of the transactions
contemplated by this Commitment Letter, irrespective of whether Regions or one
or more of its affiliates has advised or is advising you on other matters, (b)
Regions, on the one hand, and you, on the other hand, have an arms-length
business relationship that does not directly or indirectly give rise to, nor do
you rely on, any fiduciary duty on the part of Regions, (c) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter, (d)
you have been advised that Regions or one or more of its affiliates is engaged
in a broad range of transactions that may involve interests that differ from
your interests and that Regions does not have any obligation to disclose such
interests and transactions to you by virtue of any fiduciary, advisory or agency
relationship, and (e) you waive, to the fullest extent permitted by law, any
claims you may have against Regions for breach of fiduciary duty or alleged
breach of fiduciary duty and agree that Regions shall not have any liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors. For the avoidance of doubt,
the provisions of this paragraph apply only to the transactions contemplated by
this Commitment Letter and the relationships and duties created in connection
with the transactions contemplated by this Commitment Letter.
You further acknowledge that Regions or one or more of Regions’ affiliates are
full service securities firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial services.
In the ordinary course of business, Regions or one or more of Regions’
affiliates may provide investment banking and other financial services to,
and/or acquire, hold or sell, for their respective own accounts and the accounts
of customers, equity, debt and other securities and financial instruments
(including bank loans and other obligations) of, Company, Target and/or their
respective subsidiaries, and other companies with which Company, Target and/or
their respective subsidiaries may have commercial or other relationships. With
respect to any debt or other securities and/or financial instruments so held by
Regions or one or more of its affiliates or any of their respective customers,
all rights in respect of such securities and financial instruments, including
any voting rights, will be exercised by the holder of the rights, in its sole
discretion.

5

--------------------------------------------------------------------------------








Governing Law, Etc.
This Commitment Letter, the Term Sheet and the Fee Letter, the rights of the
parties hereto or thereto with respect to all matters arising hereunder or
related hereto, and any and all claims, controversies or disputes arising
hereunder or related hereto shall be governed by, and construed in accordance
with, the law of the State of New York; provided that (a) the interpretation of
the definition of Company Material Adverse Effect (as defined in the Merger
Agreement) and whether there shall have occurred a Company Material Adverse
Effect, (b) whether the Acquisition has been consummated as contemplated by the
Merger Agreement and (c) the determination of whether the Specified Acquisition
Agreement Representations made by the Target are accurate and whether as a
result of any inaccuracy of any such representations you (or your applicable
affiliates) have the right to terminate your (or their) obligations, or have the
right not to consummate the Acquisition, under the Merger Agreement, shall be
determined pursuant to the Merger Agreement, which shall be construed in
accordance with the laws of the State of Delaware, without regard to any
conflict of laws principles that would require the application of any other
Legal Requirement (as defined in the Merger Agreement). Each of the parties
hereto agrees that all claims, controversies, or disputes arising hereunder or
hereto shall be tried and litigated only in the state courts, and to the extent
permitted by applicable law, federal courts located in the Borough of Manhattan
in New York City, and each of the parties hereto submits to the exclusive
jurisdiction and venue of such courts relative to any such claim, controversy or
dispute.
Waiver of Jury Trial
To the maximum extent permitted by applicable law, each party hereto irrevocably
waives any and all rights to a trial by jury in respect of to any claim,
controversy, or dispute (whether based in contract, tort, or otherwise) arising
out of or relating to this letter or the Transactions contemplated hereby or the
actions of Regions or any of its affiliates in the negotiation, performance, or
enforcement of this Commitment Letter or the Transactions contemplated hereby or
the actions of Regions or any of its affiliates in the negotiation, performance,
or enforcement of this Commitment Letter.
Patriot Act
Regions hereby notifies you that pursuant to the requirements of the USA PATRIOT
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), Regions may be required to obtain, verify and record information
that identifies the Loan Parties (as defined in the Term Sheet), which
information includes the name, address, tax identification number and other
information regarding the Loan Parties that will allow Regions to identify the
Loan Parties in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act. You agree to cause Company
to provide Regions, prior to the Closing Date, with all documentation and other
information required by bank regulatory authorities under “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the PATRIOT Act.
Counterparts; Electronic Execution
This Commitment Letter (together with the Term Sheet and the Fee Letter) sets
forth the entire agreement between the parties with respect to the matters
addressed herein, supersedes all prior communications, written or oral, with
respect to the subject matter hereof, and may not be amended or modified except
in writing signed by the parties hereto. This Commitment Letter may be executed
in any number of counterparts, each of which, when so executed, shall be deemed
to be an original and all of which, taken together, shall constitute one and the
same letter. Delivery of an executed counterpart of a signature page to this
letter by facsimile or other electronic transmission (including .pdf) shall be
as effective as delivery of a manually executed counterpart of this letter. This
Commitment Letter shall not be assignable by you without the prior written

6

--------------------------------------------------------------------------------








consent of Regions (any purported assignment without such consent shall be null
and void), is intended to be solely for the benefit of the parties hereto, and
is not intended to confer any benefits upon, or create any rights in favor of,
any person other than the parties hereto and the Indemnified Persons. In the
event that this Commitment Letter is terminated or expires, the Costs and
Expenses, Indemnification, Confidentiality, Sharing Information; Absence of
Fiduciary Relationship; Affiliate Transactions, Governing Law, Etc. and Waiver
of Jury Trial provisions hereof shall survive such termination or expiration;
provided that if the Closing Date occurs, your agreements under this Commitment
Letter (other than your agreements with respect to (a) any assistance to be
provided in connection with the Syndication prior to the earlier of 30 days
following the Closing Date and a Successful Syndication, (b) absence of
fiduciary relationship and (c) confidentiality of the Commitment Letter and the
Fee Letter and the contents hereof and thereof) shall be superseded by the
corresponding provisions of the Loan Documentation to the extent covered
thereby.
Nothing contained herein shall limit or preclude Regions or any of its
affiliates from carrying on any business with, providing banking or other
financial services to, or from participating in any capacity, including as an
equity investor, in any entity or person whatsoever, including, without
limitation, any competitor, supplier or customer of Company or Target, or any of
your or their respective affiliates, or any other entity or person that may have
interests different than or adverse to such entities or persons. Neither Regions
nor any of its affiliates has assumed or will assume an advisory, agency, or
fiduciary responsibility in your or your affiliates’ favor with respect to any
of the Transactions or the process leading thereto (irrespective of whether
Regions or any of its affiliates has advised or is currently advising you or
your affiliates on other matters).
This Commitment Letter shall expire at 5:00 p.m. (central standard time) on
November 25, 2015, unless prior thereto Regions has received a copy of this
Commitment Letter and the Fee Letter signed by Company. Thereafter, all
commitments and undertakings of Regions will expire on the earliest of (a) 5:00
p.m. New York time on February 8, 2016 unless the Closing Date occurs on or
prior thereto, (b) the closing of the Acquisition without the use of the
Facility and (c) the termination of the Merger Agreement in accordance with its
terms prior to the closing of the Acquisition.
In consideration of the time and resources that Regions will devote to the
Facility, you agree that, until such expiration, you will not solicit, initiate,
entertain or permit, or enter into any discussions in respect of, any offering,
placement or arrangement of any competing facility for the Company and its
subsidiaries or affiliates. Furthermore, by acceptance of this Commitment
Letter, any other commitments outstanding with respect to the Facility by
Regions will be terminated.


[Signature Page Follows]



7

--------------------------------------------------------------------------------








 
Very truly yours,
 
 
 
 
REGIONS BANK
 
 
 
 
By:
 /s/ Steven M. Hamil
 
 
Name: Steven M. Hamil
 
 
Title: Senior Vice President
 
 
 
 
REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK
 
 
 
 
By:
 /s/ Russ Fallis
 
 
Name: Russ Fallis
 
 
Title: Director



ACCEPTED AND AGREED TO
 
this 25th day of November, 2015
 
 
 
 
COMPUTER PROGRAMS AND SYSTEMS, INC.
 
 
 
 
By:
 /s/ David A. Dye
 
 
Name: David A. Dye
 
 
Title: Chief Financial Officer
 









--------------------------------------------------------------------------------










ANNEX A


Sources and Uses ($ in Millions)


Existing CPSI cash
$23
9%
New debt issued
150
57%
New CPSI Equity
88
34%
Total sources
$261
100%
 
 
 
Purchase Healthland
$250
96%
M&A, legal and financing fees
11
4%
Total uses
$261
100%











--------------------------------------------------------------------------------






ANNEX B


Syndication Provisions


While Regions has provided a commitment for $175.0 million (the “Regions
Commitment”) of the Facility, subject to the terms and conditions of this
Commitment Letter and the Term Sheet prior to and/or after the execution of
definitive documentation for the Facility, Regions agrees to use its
commercially reasonable efforts to arrange and syndicate $115.0 million (the
“Syndicated Commitments”) of the Facility to other lenders identified by Regions
in consultation with you and subject to your consent (such consent not to be
unreasonably withheld or delayed). Regions further agrees not to syndicate any
of the commitments in respect of the Facility to (a) any person or entity
designated by the Company as a “disqualified lender” by written notice to the
Agent on or prior to the date hereof and (b) any other person or entity that is
a competitor of the Company, that has been designated by the Company as a
“disqualified lender” by written notice to the Agent (the “Disqualified
Lenders”). Any assignment by Regions prior to the closing and funding of the
Facility on the Closing Date shall not release Regions from the Regions
Commitment to the extent that the assignee fails to fund the portion of its
commitments hereunder so assigned to it on the Closing Date notwithstanding the
satisfaction of the conditions set forth in the “Conditions” section of the
Commitment Letter and Annex B-I to the Term Sheet. Unless you otherwise agree in
writing, Regions shall retain exclusive control over all rights and obligations
with respect to its commitment in respect of the Facility, including all rights
with respect to consents, modifications, supplements, waivers and amendments,
until the Closing Date has occurred. Without limiting your obligations to assist
with syndication efforts as set forth below and subject to the Lead Arranger
being afforded the Marketing Period pursuant to the express terms and conditions
as set forth in Annex B-I of the Term Sheet, the commencement, conduct or
completion of the syndication is not a condition to the commitment of Regions or
the funding of the Facility.
It is agreed that Regions, acting alone or through or with an affiliate selected
by it, will act as lead arranger and bookrunner for any syndication of the
Facility. Regions will have “left” and “highest” placement in any and all
marketing materials and documentation used in connection with the Facility and
will be entitled to undertake the responsibilities typically associated with
“left” and “highest” placement, including maintaining sole physical books in
respect of the Facility. Regions will be entitled to act as sole agent for the
Facility and will be entitled to perform the duties and exercise the authority
customarily associated with such roles. Regions will be entitled, in
consultation with you, to manage all aspects of any syndication of the Facility,
including decisions as to the selection of prospective lenders reasonably
satisfactory to you to be approached and included, the timing of all offers to
prospective lenders, the amount offered and the allocation and acceptance of
prospective commitments. You agree that no other agents, co-agents, arrangers or
bookrunners will be appointed and no other titles will be awarded in connection
with the Facility unless agreed to by Regions. Regions will have the right at
any time prior to the earlier of (1) 30 days after the Closing Date and (2) the
achievement of a Successful Syndication (as defined in the Fee Letter), without
your consent (but after consultation with you), and so long as Regions
determines, in its reasonable discretion, that such changes are reasonably
necessary or advisable to achieve a Successful Syndication, to modify the
Facility by making the Flex Changes (as defined in the Fee Letter); provided
that the total amount of the Facility shall remain unchanged.
You agree to cooperate in such syndication process and use commercially
reasonable efforts to assist Regions in forming a syndicate reasonably
acceptable to both you and Regions until the earlier of (1) 30 days after the
Closing Date and (2) the achievement of a Successful Syndication. Such
assistance shall include but will not be limited to:

1



--------------------------------------------------------------------------------








(A)
using commercially reasonable efforts to ensure that Regions’ syndication
efforts benefit from the existing lending relationships of Company and, to the
extent practical and appropriate, the existing lending relationships of Target,

(B)
assisting (and using commercially reasonable efforts to cause Target to assist
in accordance with the terms of the Merger Agreement) in the preparation of the
Marketing Materials (as defined below); and

(C)
at your expense, hosting, with Regions, a meeting of prospective lenders, and,
in connection with any such lender meeting (the “Lender Meeting”), consulting
with Regions with respect to the presentations to be made at any such Lender
Meeting, arranging for direct contact between appropriate officers, senior
management and other representatives and advisors of Company (and using
commercially reasonable efforts to arrange for direct contact between
appropriate officers, senior management and other representatives and advisors
of Target in accordance with the terms of the Merger Agreement) and the
prospective lenders (including making such persons available for such Lender
Meetings (and to provide information to prospective lenders at such times and
places as may be mutually agreed)), and rehearsing such presentations prior to
such Lender Meetings, as reasonably requested by Regions; provided that it is
understood that the Lender Meeting is anticipated to be the week of November 30,
2015.

To assist Regions in its syndication efforts, you agree (and you agree, only to
the extent expressly provided in the Merger Agreement, to use commercially
reasonable efforts to cause Target) to promptly prepare and provide to Regions
such customary information with respect to Company, Target and the Transactions
as Regions may reasonably request that is reasonably available to you,
including, without limitation, (a) customary financial information and
projections as Regions may reasonably request in connection with the arrangement
and syndication of the Facility, including a business plan for fiscal 2016
through fiscal 2016 on a quarterly basis, a business plan for fiscal 2017
through fiscal 2020 on an annual basis, and a written analysis of the business
and prospects of Company and its subsidiaries for such periods (the
“Projections”), (b) a customary confidential information memorandum and
presentation to be used at the Lender Meeting that includes information with
respect to Company, Target and the Transaction as Regions may reasonably
request, including the Projections (the “Marketing Materials”), and (c) a
version of the Marketing Materials (the “Public Information Materials”) that
does not contain Projections or other material non-public information concerning
Company or Target or their respective affiliates or securities for purposes of
the United States federal and state securities laws (“Material Non-Public
Information”). You understand that in arranging and syndicating the Facility,
Regions may use and rely on the Marketing Materials without independent
verification thereof and that you will promptly notify us of any changes in
circumstances that could be expected to call into question the continued
reasonableness of any assumption underlying the Projections. Notwithstanding
anything herein to the contrary, the only financial statements that shall be
required to be provided to Regions as a condition precedent to closing shall be
those required to be delivered pursuant to Annex B-I to the Term Sheet.


Before distribution of any Marketing Materials (a) to prospective lenders that
do not wish to receive Material Non-Public Information concerning Company, the
Target, their respective affiliates or their securities (such lenders, “Public
Lenders;” all other lenders, “Private Lenders”), you agree to provide us with a
customary letter authorizing the dissemination of the Public Information
Materials and confirming the absence of Material Non-Public Information therein
and (b) to prospective Private Lenders, you agree to provide us with a customary
letter authorizing the dissemination of those materials. In addition, at our
request, you will identify Public Information Materials by clearly and
conspicuously marking the same as “PUBLIC.” You agree that, subject to the
confidentiality provisions of the Commitment Letter, Regions may distribute the
following documents to all prospective lenders, unless you advise us in writing
(including by email)

2

--------------------------------------------------------------------------------








within a reasonable time prior to their intended distributions and provided that
you and your counsel have been given a reasonable opportunity to review such
documents and comply with applicable securities law and disclosure obligations)
that such material should only be distributed to prospective Private Lenders:
(i) administrative materials for prospective lenders such as lender meeting
invitations and funding and closing memoranda, and (ii) other materials intended
for prospective lenders after the initial distribution of the Marketing
Materials, including drafts and final versions of the definitive documentation
for the Facility. If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then Regions agrees not to distribute such
materials to Public Lenders without your prior written consent (including by
email).


To ensure an orderly and effective syndication of the Facility you agree that
from the date hereof until the earlier of the completion of a Successful
Syndication (as defined in the Fee Letter) and the date that is 30 days after
the Closing Date, there will be no competing issues, offerings or placements of
debt securities or commercial bank or other credit facilities or preferred
equity securities by or on behalf of the Company and its subsidiaries, and you
will use commercially reasonable efforts to ensure that there will be no
competing issues, offerings or placements of debt securities or commercial bank
or other credit facilities or preferred equity securities by or on behalf of
Target and its subsidiaries, being offered, placed or arranged, in each case in
connection with the Transactions (other than the syndication of the Facility as
contemplated hereby), and other than, with respect to the Target, as permitted
under the Merger Agreement, without the prior written consent of Regions.



3

--------------------------------------------------------------------------------




ANNEX C


Indemnification Provisions


Capitalized terms used herein shall have the meanings ascribed to them in the
commitment letter, dated November 25, 2015 (the “Commitment Letter”) addressed
to Computer Programs and Systems, Inc. (the “Indemnifying Party”) from Regions
Bank (“Regions Bank”) and Regions Capital Markets, a division of Regions Bank
(collectively, “Regions”).
To the fullest extent permitted by applicable law, the Indemnifying Party agrees
that it will indemnify, defend, and hold harmless each of the Indemnified
Persons from and against any and all losses, claims, damages, liabilities and
expenses (but limited, in the case of legal fees and expenses, to the reasonable
and documented out-of-pocket fees, disbursements and other charges of one
counsel to all Indemnified Persons taken as a whole (and billed in a timely
manner) and, if reasonably necessary, a single local counsel for all Indemnified
Persons taken as a whole in each relevant jurisdiction, and solely in the case
of a conflict of interest, one additional counsel in each relevant jurisdiction
to each group of affected Indemnified Persons similarly situated taken as a
whole), directly or indirectly, caused by, relating to, based upon, arising out
of or in connection with (a) the Transactions, or (b) the Commitment Letter, the
Fee Letter or the Facility or any use made or proposed to be made with the
proceeds thereby; provided, however, such indemnity agreement shall not apply to
any portion of any such loss, claim, liability or expense of an Indemnified
Person to the extent it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have (A) resulted from the gross
negligence, fraud, bad faith or willful misconduct of such Indemnified Person,
or from the material breach of an Indemnified Person’s obligations hereunder by
such Indemnified Person or any of such Indemnified Person’s controlled or
controlling affiliates or any of its or their respective officers, directors,
employees, agents, controlling persons, members or representatives
(collectively, such Indemnified Person’s “Related Persons”), (B) arisen out of a
material breach by such Indemnified Person or any of such Indemnified Person’s
Related Persons of its obligations under the Commitment Letter or (C) arisen
from any dispute solely among Indemnified Persons other than any claims against
Regions in its capacity or in fulfilling its role as an administrative agent or
arranger or any similar role under this Facility and other than any claims
arising out of any act or omission by you or your affiliates. In the case of any
action, suit, proceeding or investigation (a “Proceeding”) to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such Proceeding is brought by you, your equity holders or creditors or an
Indemnified Party, whether or not an Indemnified Party is otherwise a party
thereto and whether or not any aspect of the Transactions are consummated. You
also agree that no Indemnified Party shall have any liability (whether direct or
indirect, in contract or tort or otherwise) to you, the Target or your or their
subsidiaries or affiliates or to your or their respective equity holders or
creditors or any other person arising out of, related to or in connection with
any aspect of the Transactions, except to the extent of direct (as opposed to
special, indirect, consequential or punitive) damages determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence, willful misconduct or its
material breach of this Commitment Letter. It is further agreed that you shall
not have any liability for special, indirect, consequential or punitive damages;
provided that the foregoing shall not limit your indemnification obligations
under this paragraph. Notwithstanding any other provision of this Commitment
Letter, no Indemnified Party shall be liable for any damages arising from the
use by others of information or other materials obtained through electronic
telecommunications or other information transmission systems, other than for
direct, actual damages resulting from (x) the gross negligence or willful
misconduct of such Indemnified Party or its Related Persons or (y) a material
breach by such Indemnified Party or its Related Persons of this Commitment
Letter, in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.

1



--------------------------------------------------------------------------------








If any Proceeding is commenced, as to which any of the Indemnified Persons
proposes to demand indemnification, it shall notify the Indemnifying Party with
reasonable promptness; provided, however, that any failure by any of the
Indemnified Persons to so notify the Indemnifying Party shall not relieve the
Indemnifying Party from its obligations hereunder. Regions, on behalf of the
Indemnified Persons, shall have the right to retain one counsel of its choice to
represent all Indemnified Persons, and the Indemnifying Party shall pay the
reasonable and documented out-of-pocket fees, expenses, and disbursement of such
counsel, and such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Indemnifying Party and any counsel
designated by the Indemnifying Party. The Indemnifying Party shall be liable for
any settlement of any claim against any of the Indemnified Persons arising from
any of the indemnified matters set forth in the preceding paragraph made with
its written consent, which consent shall not be unreasonably withheld. Without
the prior written consent of Regions, the Indemnifying Party shall not settle or
compromise any claim, permit a default or consent to the entry of any judgment
in respect thereof in respect of any proceeding in respect of which indemnity
could have been sought hereunder by Regions unless such settlement (x) includes
an unconditional release of Regions in form and substance reasonably
satisfactory to Regions from all liability on claims that are the subject matter
of such proceedings, (y) does not include any statement as to or any admission
of fault, culpability or a failure to act by or on behalf of Regions and (z)
includes customary confidentiality and non-disparagement agreements.
Neither expiration nor termination of Regions’ commitments under the Commitment
Letter or funding or repayment of the loans under the Facility shall affect
these Indemnification Provisions which shall remain operative and continue in
full force and effect; provided that such provisions shall automatically
terminate and be superseded by the definitive documentation for the Facility
upon the initial funding thereunder.



2

--------------------------------------------------------------------------------






TERM SHEET
This Term Sheet is part of the commitment letter, dated November 25, 2015 (the
“Commitment Letter”), addressed to Computer Programs and Systems, Inc.
(“Company”) by Regions Bank (“Regions Bank”) and Regions Capital Markets, a
division of Regions Bank (collectively, “Regions”). and is subject to the terms
and conditions of the Commitment Letter. Capitalized terms used herein and the
accompanying Annexes shall have the meanings set forth in the Commitment Letter
unless otherwise defined herein.
Borrower:
Computer Programs and Systems, Inc., a Delaware corporation (the “Company” or
the “Borrower”).

Guarantors:
The Facility and the obligations under any treasury management, interest
protection or other hedging arrangements entered into with a Lender (or any
affiliate thereof) (the “Obligations”) will be guaranteed by all of Company’s
present and future material domestic subsidiaries, excluding any controlled
foreign corporation holding companies (“CFC Holding Companies”). Such
Guarantors, together with Borrower, each a “Loan Party” and collectively, the
“Loan Parties”. All guarantees will be guarantees of payment and not of
collection.

Notwithstanding anything contained herein to the contrary, any Obligations of a
Loan Party shall exclude certain hedging arrangement obligations if, and to the
extent that, such hedging arrangement obligation is or becomes illegal under the
Commodity Exchange Act with respect to such Loan Party (determined after giving
effect to any keepwell or other support for the benefit of such Loan Party).
Lenders and Agent:
Regions and such other lenders (the “Lenders”) as Agent elects to include within
the syndicate subject to Company consent (such consent not to be unreasonably
withheld or delayed). Regions shall be the sole agent for the Lenders (in such
capacity, “Agent”).

Facility:
A senior secured facility (the “Facility”) in an amount equal to $175,000,000
comprised of (i) a term loan facility of $125 million (the “Term Loan”) and (ii)
a revolving credit facility of $50 million (the “Revolver”).

Sole Lead Arranger and Sole Bookrunner:
Regions Capital Markets, a division of Regions Bank, will act as sole lead
arranger and sole bookrunner (the “Lead Arranger”).

Documentation Principles:
The definitive loan documentation for the Facility (the “Loan Documents”) shall
be negotiated in good faith to finalize the Loan Documents, as promptly as
reasonably practicable, to reflect the terms and conditions set forth in this
Term Sheet. There shall be no conditions to closing and funding of the Facility
other than those expressly referred to in the


1



--------------------------------------------------------------------------------








“Conditions” section of the Commitment Letter and Annex B-I.
Revolver:
Advances under the Revolver (“Advances”) will be available up to a maximum
amount outstanding at any one time of $50,000,000 (the “Maximum Revolver
Amount”). Up to $25,000,000 of the Revolver may be funded on the Closing Date.
Advances may be made to the Borrower through a swing line facility provided by
Regions Bank, in an amount not to exceed $5,000,000 and subject to customary
terms and conditions for such facility.

Letter of Credit Subfacility:
Under the Revolver, Borrower will be entitled to request that Regions Bank (the
“Issuing Bank”) issue letters of credit (each, a “Letter of Credit”) in an
aggregate amount not to exceed $5,000,000 at any one time outstanding. The
aggregate amount of outstanding Letters of Credit will be reserved against the
Maximum Revolver Amount.

Term Loan:
On the Closing Date, Lenders will provide Borrower the Term Loan in an amount
equal to $125,000,000.

The outstanding amount of the Term Loan will be amortized in equal quarterly
installments in aggregate annual amounts equal to the percentage of the original
principal amount of the Term Loan set forth in the table below for each year
ending after the Closing Date, and any amount remaining unpaid shall be due and
payable in full on the Maturity Date.
Year
Percentage of Original Principal Amount
1
2.50%
2
5.00%
3
7.50%
4
10.00%
5
12.50%



Incremental Facilities:
The credit agreement governing the Facility will permit the Borrower to add one
or more incremental term loan facilities to the Facility (each, an “Incremental
Term Loan”) and/or increase commitments under the Revolver (any such increase,
an “Incremental Revolving Commitment”; the Incremental Term Loans and the
Incremental Revolving Commitments are collectively referred to as “Incremental
Facilities”); provided that (a) no existing Lender will be required to
participate in any such Incremental Facility, (b) no event of default exists or
would exist after giving effect thereto; provided that if the proceeds of such
Incremental Facility are being used to finance an acquisition permitted by the
Loan Documents (the consummation of which by the Borrower is not expressly
conditional on the availability of, or on obtaining, third party


2

--------------------------------------------------------------------------------








financing (a “Limited Condition Acquisition”), such requirement shall be limited
to (i) no event of default exists at the time the definitive documentation
relating to such acquisition is executed (the “Limited Condition Testing Date”)
and (ii) to the extent agreed by the Lenders providing the Incremental Facility,
no bankruptcy or payment default at the time of funding such Incremental
Facility, (c) the representations and warranties set forth in the credit
agreement governing the Facility shall be true and correct in all material
respects, provided that in the case of an Incremental Facility used to finance a
Limited Condition Acquisition, such requirement shall be subject to customary
“SunGard” limitations to the extent agreed by the lenders providing such
Incremental Facility, (d) the maturity date of any such Incremental Term Loan
shall be no earlier than the maturity date of the Term Loan, (e) the interest
rates and amortization schedule applicable to any Incremental Term Loan shall be
determined by the Borrower and the lenders thereunder; provided that such
amortization schedule shall not have a weighted average life to maturity shorter
than the Term Loan, (f) any Incremental Term Loan shall share ratably in any
prepayments with the Term Loan (or otherwise provide for more favorable
prepayment treatment for the Term Loan) and shall have ratable voting rights as
the Term Loan (or otherwise provide for more favorable prepayment treatment for
the Term Loan), (g) any Incremental Revolving Commitment shall be on terms and
pursuant to documentation applicable to the Revolver and any Incremental Term
Loan shall be on the same terms and pursuant to the same documentation to be
determined, provided that, to the extent such terms and documentation are not
consistent with the Term Loan (except to the extent permitted by clause (d) or
(e) above), they shall not be materially more restrictive to the Borrower than
the terms of the Term Loan unless (1) lenders under the Term Loan also receive
the benefit of such more restrictive terms or (2) any such provisions apply
after the maturity date of the Term Loan, (h) the interest rate and any fees
relating to any Incremental Term Loan shall be determined by the Borrower and
the lenders thereunder; provided that if the all-in yield applicable to any
Incremental Term Loan is more than 0.50% higher than the corresponding all-in
yield for the Facility then the interest rate margin with respect to the
Facility shall be increased by an amount equal to the difference between the
all-in yield with respect to such Incremental Term Loan and the corresponding
all-in yield on the Facility minus 0.50%, (i) prior to or concurrently with the
effectiveness of any Incremental Facility, the Borrower shall have delivered to
the Agent a certificate demonstrating in reasonable detail that, on a pro forma
basis after giving effect to the proposed Incremental Facility (and the use of
proceeds thereof and any related acquisitions, investments and other
transactions), the Borrower would be in compliance with the financial covenants
recomputed as of the last day of the most recently ended period of four
consecutive fiscal quarters for which the Borrower was required to deliver
financial statements,

3

--------------------------------------------------------------------------------








provided that in the case of an Incremental Facility used to finance a Limited
Condition Acquisition, such certificate shall be delivered on the Limited
Condition Testing Date with respect to the most recent for fiscal quarters
ending prior to such date and (j) the Borrower shall deliver to the Agent (1) a
certificate of each Loan Party dated as of the date of such Incremental Facility
signed by an authorized officer of such Loan Party certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
such Loan Party approving such increase, (2) such amendments to the security
documents as the Agent may deem reasonably necessary and (3) customary opinions
of legal counsel to the Loan Parties, addressed to the Agent and each Lender,
dated as of the effective date of such Incremental Facility. Any Incremental
Facility will consist of indebtedness that is pari passu in right of payment and
security with the Facility, and the aggregate amount of all Incremental
Facilities incurred shall not exceed $50,000,000.
Refinancing Facilities:
The Borrower shall have the right, but not the obligation, to refinance all or
part of the Term Loan from time to time with one or more new term loan
facilities (each, a “Refinancing Facility”), under (a) the credit agreement
governing the Facility with the consent of the Borrower, the Agent and the
lenders providing such Refinancing Facility or (b) with one or more series of
senior unsecured loans or notes or senior secured notes that will be secured by
the collateral on a pari passu basis with the Facility or second lien secured
loans or notes that will be secured on a “silent” subordinated basis to the
Facility, which will be subject to customary intercreditor agreements reasonably
satisfactory to the Agent (such notes or loans, the “Refinancing Notes” and,
together with the Refinancing Facility, the “Refinancing Indebtedness”);
provided that (i) no Refinancing Facility will have a maturity date that is
earlier than the maturity date of, or have a shorter weighted average life to
maturity than, the Term Loan or portion thereof being refinanced, (ii) no
Refinancing Indebtedness will have a maturity date that is earlier than the date
that is 91 days after the maturity date of the Term Loan, (iii) no Refinancing
Notes shall be subject to any amortization or mandatory redemption or prepayment
prior to the final maturity date (except for customary asset sale or change of
control provisions), (iv) the other terms and conditions of such Refinancing
Facility or Refinancing Notes (other than pricing (as to which no “most favored
nation” clause shall apply) and optional prepayment or redemption provisions)
will be substantially identical to, or no more favorable to the lenders
providing such Refinancing Facility or Refinancing Notes, as applicable, than,
those applicable to the Term Loan, (v) there shall be no borrowers or guarantors
in respect of any Refinancing Facility that are not the Borrower or a Guarantor,
(vii) if secured, such Refinancing Facility shall not be secured by any assets
that do not constitute collateral under the Facility and (vii) the proceeds of
such Refinancing


4

--------------------------------------------------------------------------------








Indebtedness shall be applied to prepay the outstanding Term Loan on a pro rata
basis.
Optional Prepayment:
The Advances may be prepaid in whole or in part from time to time without
penalty or premium. The Revolver commitments may be reduced from time to time
without penalty or premium. The Term Loan may be prepaid, upon 3 business days
prior written notice and in minimum amounts (to be mutually agreed upon), in
Borrower’s sole discretion. All such optional prepayments of the Term Loan shall
be applied to the installments due in respect thereof on a pro rata basis and
without penalty or premium. The Facility may be prepaid and the commitments
terminated in whole at any time upon 3 business days prior written notice.

Mandatory Prepayments:
The Facility will be required to be prepaid as follows:

(a) in an amount equal to 50% of Company’s annual consolidated excess cash flow
(to be defined in a manner mutually acceptable to Company and Agent; provided,
consolidated excess cash flow shall be reduced by cash dividends paid on common
stock to the extent permitted under the Loan Documents) commencing with the
fiscal year of the Company ending December 31, 2016; provided, however, that
such requirement shall reduce to 0% if Company has a Total Leverage Ratio of
less than or equal to 2.50: 1.00;
(b) in an amount equal to 100% of the net cash proceeds of non-ordinary course
asset dispositions in excess of a to-be-agreed amount (except for dispositions
resulting from casualty losses or condemnations and subject to exceptions to the
extent mutually agreed upon and except to the extent any such asset dispositions
occur in connection with a permitted investment), provided that such proceeds
may be reinvested subject to customary reinvestment provisions;
(c) in an amount equal to 100% of the net cash proceeds of any debt issued by
Company or its subsidiaries (other than permitted debt);
(d) in an amount equal to 100% of the net cash proceeds of casualty insurance
and condemnation receipts received by Company or its subsidiaries in excess of a
to-be-agreed amount; provided that such proceeds may be reinvested subject to
customary reinvestment provisions; and
(e) in an amount equal to 50% of the net cash proceeds from the issuance of
additional equity interests in the Company or any of its subsidiaries (other
than equity interests issued in connection with the Transaction or for any other
acquisition permitted under the Loan Documents); provided, however, that such
requirement shall reduce to 0% if Company has a Total Leverage Ratio of less
than or equal to 2:50 to 1:00 at the time of such issuance.

5

--------------------------------------------------------------------------------








All mandatory prepayments shall be applied first, to the installments due under
the Term Loan on a pro rata basis, second to Advances outstanding under the
Revolver (without a corresponding permanent reduction in the Maximum Revolver
Amount), and third, to cash collateralize the Letters of Credit (without a
corresponding permanent reduction in the Maximum Revolver Amount).


Use of Proceeds:
The proceeds of the Facility will be used (i) on the Closing Date, to (a)
refinance certain existing indebtedness of Company, Target and their respective
subsidiaries, (b) finance a portion of the consideration payable in connection
with the consummation of the Acquisition in an amount not to exceed $150
million, and (c) fund fees and expenses associated with the Facility and the
Transactions, and (ii) after the Closing Date, to finance the ongoing working
capital requirements and other general corporate purposes of the Company and its
subsidiaries permitted under the Facility.

Fees and Interest Rates:
As set forth on Annex A-I.

Term:
Five years from the Closing Date (“Maturity Date”).

Collateral:
Subject in all respects to the last paragraph of the “Conditions” section of the
Commitment Letter, a first priority perfected security interest (a) in
substantially all of the Loan Parties’ now owned and hereafter acquired, real
and personal, property and assets (including, for the avoidance of doubt but
subject to the proviso below, all intellectual property provided that filings
will only be required to be made in the United States Copyright Office and
United States Patent and Trademark Office) and all proceeds and products
thereof, subject to permitted liens (to be mutually agreeable to Agent and
Company), and (b) in all of the stock (or other ownership interests in) of each
Loan Party (other than Company) and each of their material subsidiaries and all
proceeds and products thereof; provided that only 65% of the voting (and 100% of
the non-voting) stock of (or other ownership interests in) foreign subsidiaries
and CFC Holding Companies will be required to be pledged, and provided, further,
that the collateral shall be subject to customary exclusions, which exclusions
shall include, in any event, (i) motor vehicles and other assets subject to
certificates of title, (ii) any lease, license, contract, franchise or other
agreement of a Loan Party if the grant of a security interest in such lease,
license, contract or other agreement in the manner contemplated by the Loan
Documents is prohibited under the terms of such lease, license, contract or
other agreement or under applicable law or would result in default thereunder,
the termination thereof or give the other parties thereto the right to
terminate, accelerate or otherwise alter such Loan Party's rights, titles and
interests thereunder (including upon the giving of notice or the lapse of time
or both), provided that such foregoing limitation shall only apply to the extent
that any such prohibition could not be


6

--------------------------------------------------------------------------------








rendered ineffective pursuant to the UCC or any other applicable law or
principles of equity and shall cease to apply in the event of the termination or
elimination of any such prohibition or any required consent is obtained, (iii)
equity interests in any person other than a subsidiary of the Borrower to the
extent not permitted by the terms of any applicable organizational documents,
joint venture agreement or shareholder agreement or similar contractual
obligation; (iv) those assets as to which the Agent and the Borrower reasonably
agree that the cost or other consequence of obtaining such a security interest
or perfection thereof are excessive in relation to the value afforded thereby;
(v) “intent-to-use” trademark applications; (vi) any accounts or funds held or
received on behalf of third parties; (vii) fee-owned real property acquired
after the Closing Date with a fair market value of less than an amount to be
agreed; and (viii) any equipment or other asset subject to liens securing
permitted acquired debt (limited to the acquired assets), sale and leaseback
transactions, capital lease obligations or other purchase money debt, if the
contract or other agreement providing for such debt or capital lease obligation
prohibits or requires the consent of any person as a condition to the creation
of any other security interest on such equipment or asset and, in each case,
such prohibition or requirement is permitted under the Loan Documents .
The collateral shall ratably secure the Obligations.
It is understood and agreed that, subject to the last paragraph of the
“Conditions” section of the Commitment Letter, security documents with respect
to real property collateral may be delivered within a reasonable period after
the Closing Date to be agreed.


Conditions to All Extensions of Credit after
The credit agreement governing the Facility will include only

the Closing Date:
the following conditions for each credit extension that occurs after the initial
funding of the Facility on the Closing Date:



(1)    No default or event of default shall then exist or would result from such
borrowing.
(2)    All representations and warranties shall continue to be true and correct
in all material respects (except to the extent such representation or warranty
is already qualified by materiality in which case such representation and
warranty shall be true and correct in all respects) on and as of the date of
each borrowing, except to the extent such representations and warranties relate
to an earlier date, in which case they shall be true and correct in all material
respects (except to the extent such representation or warranty is already
qualified by materiality in which case such representation and warranty shall be
true and correct in all respects) as of such earlier date.
(3)    Receipt of request for credit extension.



7

--------------------------------------------------------------------------------








Representations and Warranties:
The credit agreement governing the Facility will include only the following
representations and warranties with respect to the Loan Parties and their
subsidiaries (certain of which will be subject to materiality thresholds,
baskets and customary exceptions and qualifications to be mutually agreed upon):
due organization and qualification; subsidiaries; due authorization; no
conflict; governmental and third party consents; binding obligations; perfected
liens; title to assets; no encumbrances; jurisdiction of organization; location
of chief executive office; organizational identification number; litigation;
compliance with laws; accuracy and completeness of specified financial
statements and other information; no material adverse change; employee benefits;
environmental condition; intellectual property; leases; deposit accounts and
securities accounts; Patriot Act; anti-corruption laws; OFAC; indebtedness;
payment of taxes; margin stock; no default; insurance matters; status under
Investment Company Act; accuracy of disclosure; solvency; and acquisition
documents.

Affirmative Covenants:
The credit agreement governing the Facility will include only the following
affirmative covenants (certain of which will be subject to materiality
thresholds, baskets and customary exceptions and qualifications to be mutually
agreed upon) applicable to the Loan Parties and their subsidiaries: financial
statements, reports, and certificates; delivery of certain notices; collateral
reporting; existence; maintenance of properties; taxes; insurance; inspection;
compliance with laws; environmental; formation of subsidiaries, covenant to
guarantee obligations, give security; further assurances; lender meetings;
employee benefits; maintenance of books and records; use of proceeds; and
anti-corruption laws and OFAC.

Negative Covenants:
The credit agreement governing the Facility will include only the following
negative covenants (certain of which will be subject to materiality thresholds,
baskets and customary exceptions and qualifications to be mutually agreed upon)
applicable to the Loan Parties and their subsidiaries: limitations on:
indebtedness (provided, the Earn-Out Payments (as defined in that Stock Purchase
Agreement, dated as of March 31, 2015 by and among Rycan Holdings, Inc., Rycan
Technologies, Inc. and Ryan Ellefson) shall be permitted); liens; fundamental
changes; disposal of assets; change of name; nature of business; prepayments and
amendments of other indebtedness; dividends, distributions and share repurchases
(“Restricted Payments”) (provided, Restricted Payments will be allowed so long
as no default exists or would exist as a result therefrom, and the Company is in
pro forma compliance with the financial covenants, recomputed as of the last day
of the most recently ended period of four consecutive fiscal quarters for which
the Borrower was required to deliver financial statements); accounting methods;
investments (other than permitted acquisitions subject to terms and conditions
to be agreed upon); transactions with affiliates; use of proceeds; burdensome


8

--------------------------------------------------------------------------------








agreements; amendments of organizational documents; and changes in accounting
policies or reporting practices.
Financial Covenant:
Total Leverage Ratio: Company, on a consolidated basis, shall be required to
maintain a maximum Total Leverage Ratio (defined as total indebtedness to
Adjusted EBITDA) of 3.50:1.00 from the Closing Date to and including 9/30/16;
3.00:1.00 from 10/1/16 to and including 9/30/17; 2.50:1.00 from 10/1/17 and
thereafter.

Fixed Charge Coverage Ratio: Company, on a consolidated basis, shall be required
to maintain a minimum Fixed Charge Coverage Ratio (defined as (Adjusted EBITDA
minus cash taxes minus capital expenditures for any period) to (cash interest
expenses plus scheduled principal payments of funded indebtedness plus the
scheduled dividend payments (or actual dividend payments made if greater) and
other Restricted Payments for any period (provided Restricted Payments included
in such ratio shall be net of qualified cash of the Loan Parties in excess of
the sum of (x) the amount by which Advances under the Revolver exceed $25
million plus (y) $5 million)) of 1.25:1.0.
Each of the ratios referred to above will be calculated on a consolidated basis
for each consecutive four fiscal quarter period, except that during the first
year following the Closing Date such calculations shall be made for the period
of time since the Closing Date and, where appropriate, annualized.


Events of Default:
The credit agreement governing the Facility will include only the following
events of default applicable to the Loan Parties and their subsidiaries as are
usual and customary for financings of this type (certain of which will be
subject to materiality thresholds, exceptions and grace periods to be mutually
agreed upon): non-payment of obligations; non-performance of covenants and
obligations; material monetary and nonmonetary judgments; bankruptcy or
insolvency; default on other material debt (including hedging agreements); any
representation or warranty is incorrect in any material respect when made or
confirmed; limitation or termination of any guarantee with respect to the
Facility; impairment of security; employee benefits (including ERISA); change of
control; and actual or asserted invalidity or unenforceability of any Facility
documentation or liens securing obligations under the Facility documentation.

Conditions Precedent to Closing and
The conditions set forth in the section of the Commitment Letter

Funding the Facility on the Closing Date:
to which this term sheet is attached entitled "Conditions" and Annex B-I.



Assignments and Participations:
Each Lender shall be permitted to assign its rights and obligations under the
Loan Documents, or any part thereof in minimum amounts of $5 million (or, if
less, the entire commitment of such Lender), to any person or entity with the


9

--------------------------------------------------------------------------------








consent of Agent and with the consent of Company (such consent not to be
unreasonably withheld or conditioned; provided that the Company shall be deemed
to have consented to any request for consent to an assignment to which the
Company has not responded within 5 business days); provided that no consent by
Company shall be required for assignments (a) to another Lender, an affiliate of
a Lender or an approved fund of a Lender or (b) after the occurrence and during
the continuance of an event of default.


An assignment fee in the amount of $3,500 will be charged with respect to each
assignment unless waived by the Agent in its sole discretion. Each Lender will
also have the right, without consent of the Company or the Agent, to assign as
security all or part of its rights under the loan documentation to any Federal
Reserve Bank.
Subject to customary voting limitations, each Lender shall be permitted to sell
participations in such rights and obligations, or any part thereof to any person
or entity without the consent of Company.
Notwithstanding the foregoing, assignments and participations shall not be
permitted to Disqualified Lenders (which may be updated from time to time after
the Closing Date for competitors of the Borrower identified by the Borrower from
time to time; provided that no such update shall be effective until posted for
the Lenders by the Agent, which posting shall occur within an agreed period of
time after receipt of any update from the Borrower); provided, further, that the
Agent shall have no duties or responsibilities for monitoring or enforcing
prohibitions on assignment to Disqualified Lenders. Any assigning Lender shall,
in connection with any potential assignment, provide to the Borrower a copy of
its request (including the name of the prospective assignee) concurrently with
its delivery of the same request to the Agent irrespective of whether or not an
event of default has occurred and is continuing.


Governing Law and Forum:
State of New York. Each of the parties shall (i) waive its right to a trial by
jury and (ii) submit to New York jurisdiction.

Required Lenders:
On any date of determination, those Lenders who collectively hold more than 50%
of the outstanding loans and unfunded commitments under the Facility, or if the
commitments under the Facility have been terminated, those Lenders who
collectively hold more than 50% of the aggregate outstanding loans under the
Facility (“Required Lenders”); provided, that if any Lender shall be a
Defaulting Lender (to be defined in the definitive credit agreement) at such
time, then the outstanding loans and unfunded commitments under the Facility of
such Defaulting Lender shall be excluded from the determination of Required
Lenders.


10

--------------------------------------------------------------------------------








Amendments:
Amendments and waivers of the provisions of the credit agreement governing the
Facility shall require the approval of the Required Lenders; provided that (a)
the consent of each directly and adversely affected Lender shall be required
for, among other things, (i) increases in the commitment of such Lender; (ii)
reductions of principal, interest or fees of such Lender; and (iii) extensions
of scheduled amortization or the final maturity date of the Revolver or the Term
Loan or commitments of such Lender; and (b) the consent of 100% of the Lenders
shall be required for (i) modifications to any of the voting requirements (or
any applicable related definitions); (ii) modifications to pro rata treatment;
and (iii) releases of all or substantially all of the collateral or all or
substantially all of the value of the guarantees.

The credit agreement governing the Facility shall contain customary provisions
for replacing non-consenting Lenders in connection with amendments and waivers
requiring the consent of all Lenders, so long as Lenders holding more than 50%
of the aggregate amount of the Loans and unused commitments have consented
thereto.
Notwithstanding anything to the contrary set forth herein, the credit agreement
governing the Facility will provide that at any time and from time to time the
Company may request that the scheduled maturity dates of part or all of the
Facility be extended with the consent of each extending Lender, subject to terms
and conditions to be agreed and reasonably satisfactory to the Agent.


Counsel to Agent:
Moore and Van Allen PLLC






11

--------------------------------------------------------------------------------










Annex A-I
Interest Rates and Fees


Interest Rate Options
Borrower may elect that the loans bear interest at a rate per annum equal to:

(i) the Base Rate plus the Applicable Margin; or
(ii) the LIBOR Rate plus the Applicable Margin.
As used herein:
The “Base Rate” means the greatest of (a) the prime lending rate as announced
from time to time by Regions, (b) the Federal Funds Rate plus ½% and (c) the one
month LIBOR Rate (which rate shall be determined on a daily basis), plus 1%.
The “LIBOR Rate” means the rate per annum as reported on Reuters Screen LIBOR01
page (or any successor page) 2 business days prior to the commencement of the
requested interest period, for a term, and in an amount, comparable to the
interest period and the amount of the LIBOR Rate Loan requested (whether as an
initial LIBOR Rate Loan or as a continuation of a LIBOR Rate Loan or as a
conversion of a Base Rate Loan to a LIBOR Rate Loan) by Borrower in accordance
with the definitive credit agreement (and, if any such rate is below zero, the
LIBOR Rate shall be deemed to be zero), which determination shall be made by
Agent and shall be conclusive in the absence of manifest error. The LIBOR Rate
shall be available for interest periods of 1, 2, 3 or 6 months.
“Applicable Margin” means, as of any date of determination, the following margin
based upon the most recent quarterly Total Leverage Ratio calculation; provided,
however, that for the period from the Closing Date through the date Agent
receives the certified calculation of the Total Leverage Ratio in respect of the
second full fiscal quarter of Company ended after the Closing Date, the
Applicable Margin shall not be less than the level specified at Level II:
Level
Total Leverage Ratio
Applicable Margin in respect of Base Rate Loans
Applicable Margin in respect of LIBOR Rate Loans
I
>3.0:1.0
2.50%
3.50%
II
<3.0:1.0 but >2.5:1.0
2.25%
3.25%
III
<2.5:1.0 but >2.0:1.0
1.75%
2.75%
IV
<2.0:1.0
1.25%
2.25%




12

--------------------------------------------------------------------------------








Interest Payment Dates
In the case of loans bearing interest based upon the Base Rate (“Base Rate
Loans”), monthly in arrears.

In the case of loans bearing interest based upon the LIBOR Rate (“LIBOR Rate
Loans”), on the last day of each relevant interest period; provided that the
interest for any interest period in excess of 3 months shall be paid in 3 month
intervals after the commencement of the applicable interest period and on the
last day of such interest period.
Letter of Credit Fees
An amount equal to the Revolver LIBOR Margin per annum times the amount of each
Letter of Credit, payable in cash monthly in arrears, plus the charges imposed
by the letter of credit issuing bank; provided however, that if the Default Rate
is in effect, the Letter of Credit Fee shall be increased by an additional 2.0%
per annum upon written election of the Required Lenders.

Default Rate
During the continuance of any event of default under the Facility documentation,
the Applicable Margin on obligations owing under the Facility documentation
shall increase by 2% per annum (subject, in all cases other than a default in
the payment of principal when due, to the request of the Required Lenders).

Unused Revolver Fee
A fee in an amount equal to the rate per annum set forth below based on the most
recent quarterly Total Leverage Ratio calculation times the unused portion of
the Revolver shall be due and payable monthly in arrears; provided, however,
that for the period from the Closing Date through the date Agent receives the
certified calculation of the Total Leverage Ratio in respect of the second full
fiscal quarter of Company ended after the Closing Date, the rate shall not be
less than the level specified at Level II:

Level
Total Leverage Ratio
Undrawn Revolver Fee
I
>3.0:1.0
0.50%
II
<3.0:1.0 but >2.5:1.0
0.50%
III
<2.5:1.0 but >2.0:1.0
0.40%
IV
<2.0:1.0
0.30%



Rate and Fee Basis
All per annum rates shall be calculated on the basis of a year of 365 or 366
days and the actual number of days elapsed.

Fees:
Certain fees shall be as agreed to by the parties in the Fee Letter.

Cost and Yield Protection:
Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation,


13

--------------------------------------------------------------------------------








illegality, unavailability, reserves without proration or offset and payments
free and clear of withholding or other taxes.
Expenses:
The Company will pay all reasonable documented out-of- pocket costs and expenses
associated with the preparation, due diligence, administration, syndication and
closing of the Loan Documents (which, in the case of legal fees and expenses,
shall be limited to the fees and disbursements of one firm acting as external
counsel to the Agent and the Lead Arranger and, if reasonably necessary, a
single local counsel in each relevant jurisdiction). The Company will also pay
the reasonable out-of-pocket costs and expenses of the Agent and each Lender in
connection with the enforcement of any of the Loan Documents when an event of
default has occurred and is continuing.








14

--------------------------------------------------------------------------------




Annex B-I
The funding of the Facility on the Closing Date is subject solely to the
satisfaction (or waiver by Regions) of each of the following conditions
precedent:


(a)    Delivery of the Loan Documents consistent with the Term Sheet duly
executed by the Loan Parties including, without limitation, a credit agreement,
security agreements, pledge agreements, promissory notes, and delivery of
reasonably satisfactory customary legal opinions of counsel for the Loan
Parties; all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the Patriot Act (at least
two days prior to the Closing Date, in each case to the extent requested of the
Borrower at least 5 business days prior to the Closing Date); customary
corporate documents and officers’ and public officials’ certifications for the
Borrower and the Guarantors; all documents and instruments required for the
perfection of security interests in the collateral, subject to customary
permitted liens and the last paragraph of the “Conditions” paragraph in the
Commitment Letter; evidence of authority for the Borrower and the Guarantors;
and delivery of a notice of borrowing (which shall not require the Borrower to
certify whether or not a default or event of default has occurred or would exist
on the Closing Date but shall require a bring down of all the representations
and warranties made under the Loan Documents on the Closing Date but provided
that, such notice of borrowing shall specify that only the Specified Acquisition
Agreement Representations and the Specified Representations must be true and
correct in all material respects as a condition to funding the Facility on the
Closing Date);
(b)    Receipt of evidence reasonably satisfactory to the Agent that all
existing indebtedness for borrowed money of Company, Target and their respective
subsidiaries (other than (i) the Facility and (ii) other indebtedness permitted
under the Loan Documents) shall have been repaid in full, all commitments
thereunder shall have been terminated and all liens securing such indebtedness
shall be terminated upon the funding of the Facility on the Closing Date;
(c)    The following transactions shall have occurred prior to or concurrently
with the initial extension of credit under the Facility:
(i)    Company shall have issued common stock to the existing stockholders of
the Target in an amount equal to at least 30% of purchase price of the
Acquisition (the “Closing Date Equity Issuance”). The Closing Date Equity
Issuance together with the proceeds of the Term Loan, any Advance of the
Revolver permitted to be used to pay the consideration for the Acquisition under
the Merger Agreement and cash on hand of the Company, shall be sufficient to
consummate the Acquisition;
(ii)    Agent shall have received a solvency certificate, in form attached as
Annex C-I hereto, certifying as to the solvency of the Loan Parties, taken as a
whole, immediately before and after giving effect to the Acquisition;
(iii)     The Acquisition shall be consummated simultaneously or substantially
concurrent with the closing under the Facility on the terms described in the
Merger Agreement, without giving effect to any amendment, waiver, consent or
other modification thereof by Company that is materially adverse to the
interests of the Lenders (in their capacities as such) unless it is approved by
Agent (which approval shall not be unreasonably withheld, delayed or
conditioned). For purposes of the foregoing




--------------------------------------------------------------------------------




condition, it is hereby understood and agreed that any reduction in the purchase
price in excess of 10% in connection with the Merger Agreement, other than a
reduction in accordance with the terms of the Merger Agreement as in effect on
the date hereof (including, without limitation, working capital adjustments),
shall be deemed to be materially adverse to the interests of the Lenders (in
their capacities as such);
(d)    The Specified Representations and the Specified Acquisition Agreement
Representations shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on the Closing Date;
(e)    A Company Material Adverse Effect (as defined in the Merger Agreement)
must not have occurred since the date of the Merger Agreement and be continuing;
(f)    Agent shall have received the unaudited consolidated balance sheets,
income statements, and cash flow statements of (x) the Target and the other
Company Entities (as defined in the Merger Agreement) as of and for the fiscal
quarter ending September 30, 2015 and, if later, for the most recent fiscal
quarter ending not less than 45 days prior to the Closing Date and (y) the
Company and its subsidiaries as of and for the fiscal quarter ending September
30, 2015 and, if later, for the most recent fiscal quarter ending not less than
45 days prior to the Closing Date;
(g)     With respect to the Facility, the Borrower shall have provided the Lead
Arranger information customarily delivered by a borrower and necessary for the
preparation of the Marketing Materials. The Lead Arranger shall have been
afforded a period (such period, the “Marketing Period”) of at least 20
consecutive Business Days ending prior to the Closing Date to syndicate the
Facility following the first date upon which the Marketing Materials and the
information set forth in paragraph (f) (collectively, the “Required Marketing
Materials”) has been delivered to the Lead Arranger; provided that such 20
consecutive Business Day period shall exclude November 25, 2015, November 27,
2015, December 23, 2015, December 24, 2015 and December 28, 2015through December
31, 2015 as Business Days (it being understood and agreed that for any period
the last Business Day immediately prior to any such excluded dates and the first
Business Day immediately following any such excluded dates shall be deemed
consecutive for purposes of this proviso) (it being understood that if the
Borrower shall in good faith reasonably believe that it has provided the
Required Marketing Materials, it may deliver to the Lead Arranger a written
notice to that effect stating when it believes that the Required Marketing
Materials have been delivered (a “Delivery Notice”), in which case the Borrower
shall be deemed to have delivered the Required Marketing Material on the date of
the Delivery Notice unless the Lead Arranger in good faith reasonably believes
that the Borrower has not completed delivery of the Required Marketing Materials
and, within two Business Days after its receipt of such notice from the
Borrower, the Lead Arranger delivers a written notice to the Borrower to that
effect (stating with itemized specificity which Required Marketing Materials the
Borrower has not delivered) (a “Deficiency Notice”) and, if the Borrower shall
thereafter in good faith reasonably believe that it has provided such Required
Marketing Materials, it may deliver to the Lead Arranger a new Delivery Notice,
in respect of which the Lead Arranger may deliver to the Borrower a new
Deficiency Notice, until such time as the Borrower delivers a Delivery Notice in
respect of which the Lead Arranger does not deliver a timely Deficiency Notice,
in which case the Borrower shall be deemed to have delivered the Required
Marketing Materials on the date of such final Delivery Notice); for purposes
hereof “Business Day” means any day except Saturday, Sunday or any other day on
which commercial banks located in San Francisco, California, Minneapolis,
Minnesota or Mobile, Alabama are authorized or required by applicable law to be
closed for business; and
(h)     All fees required to be paid on the Closing Date pursuant to the
Commitment Letter and the Fee Letter and reasonable and documented out-of-pocket
expenses required to be paid on the Closing

2



--------------------------------------------------------------------------------




Date pursuant to the Commitment Letter with respect to expenses, to the extent
invoiced at least 3 business days prior to the Closing Date, shall, upon the
initial borrowing under the Facility, have been paid (which amounts may be
offset against the proceeds of the Facility).

3



--------------------------------------------------------------------------------




Annex C-I


Form of Solvency Certificate


SOLVENCY CERTIFICATE
[Date]
This Solvency Certificate is delivered pursuant to Section [___] of the Credit
Agreement dated as of [_____], among Computer Programs and Systems, Inc., a
Delaware corporation (the “Borrower”), the financial institutions party thereto
and [____], as agent (the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned to such terms in
the Credit Agreement.
The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:
1.I am the [Chief Financial Officer] of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section [__] of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.
2.As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Borrower and its subsidiaries on a consolidated basis will be able to
pay their debts and liabilities, direct, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
3.As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature, taking into account the timing and amounts of
cash to be received by it or any such subsidiary and the timing and amounts of
cash to be payable on or in respect of its debts or the debts of any such
subsidiary.

1

--------------------------------------------------------------------------------




This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as [Chief Financial Officer] of the Borrower and not individually
and the undersigned shall have no personal liability to the Administrative Agent
or the Lenders with respect thereto.
[Remainder of page intentionally left blank;
signatures appear on following page.]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.
COMPUTER PROGRAMS AND SYSTEMS, INC.
 
 
 
 
 
By:
 
 
 
 
 
 
 
Name:
 
 
Title: [Chief Financial Officer]






3